In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-19-00259-CV


                      IN RE 2600 EAST AMARILLO BOULEVARD
                    GAMBLING PARAPHERNALIA AND PROCEEDS

                             On Appeal from the Municipal Court
                                  City of Amarillo, Texas
              Trial Court No. 18CVGP008, Honorable Laura Hamilton, Presiding

                                      August 8, 2019

                             MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       Appellant, Hector Alvarado Deleon, attempts to appeal an Order of Forfeiture

issued by the Municipal Court for the City of Amarillo. We dismiss the appeal because

appellant has not paid the filing fee and for want of jurisdiction.


       Deleon filed his notice of appeal without paying the requisite filing fee. By letter

dated July 18, 2019, the Clerk of this Court notified Deleon that unless he was excused

from paying costs under Rule of Appellate Procedure 20.1, failure to pay the filing fee by

July 29 would result in dismissal of the appeal. To date, Deleon has not paid the filing

fee, communicated to the Clerk that he is presumed indigent under Appellate Rule 20.1,
or sought leave to proceed without the payment of costs. TEX. R. APP. P. 20.1; TEX. R.

CIV. P. 145. Because Deleon failed to comply with a requirement of the appellate rules

and a notice from the Clerk requiring action within a specified time, we will dismiss the

appeal. TEX. R. APP. P. 42.3(c).


       Additionally, this Court does not have appellate jurisdiction to review a judgment

from a municipal court. Rather, an appellant must appeal a municipal court judgment to

a municipal court of appeal or the county courts.           See TEX. GOV’T CODE ANN.

§ 30.00014(a) (West Supp. 2018); Scheidt v. State, 101 S.W.3d 798, 799 (Tex. App.—

Amarillo 2003, no pet.) (finding that an appellant is “entitled to appeal from the Amarillo

Municipal Court of Record to either the county court at law of Randall County or those of

Potter County.”); see also TEX. GOV’T CODE ANN. § 30.00027(a) (West Supp. 2018)

(providing that appellate courts have jurisdiction to review a municipal court judgment only

if (1) the fine assessed exceeds $100 and the judgment is affirmed by the county court;

or (2) the sole issue is the constitutionality of the statute or ordinance on which a

conviction is based). By letter of July 24, 2019, we notified Deleon that it did not appear

we had jurisdiction to review the municipal court’s judgment and directed him to file a

response showing grounds for continuing the appeal by August 5 or the appeal would be

dismissed for want of jurisdiction. Deleon did not file a response to this Court’s letter.

Because we are without jurisdiction to review the municipal court’s Order of Forfeiture,

we also dismiss the appeal for want of jurisdiction. TEX. R. APP. P. 42.3(a).


       Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.3(a), (c).


                                                        Per Curiam



                                             2